AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Middle District of Tennessee

John J. Shufeldt, M.D.,
Plaintiff
Vv. Civil Action No. No. 3:17-cv-01078

Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.

 

Nee ee ee ee ee ee”

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

NextUare Holdings, Inc.
To: 1138 N. Alma School Road, Suite 120, Mesa, AZ 85201

 

(Name of person to whom this subpoena is directed)

ah Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A.

 

Place: Christian, Dichter & Sluga, P.C. Date and Time:

|
|
2700 N. Central Ave. Suite 1200, Phoenix, AZ 85004 02/27/2019 5:00 pm |

 

QO Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

po Date and Time:
I

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

 

Date: _ 01/28/2019
CLERK OF COURT
oR Abt. YL

 

 

Signature of Clerk or Deputy Clerk Attorney's signature —
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Baker,
Donelson, Bearman, Caldweil & Berkowitz, P.C. , who issues or requests this subpoena, are:

 

Mark Lenihan, mlenihan@simsfunk.com, (615) 425-7430

 

Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).

Case 3:17-cv-01078 Document 47 Filed 02/08/19 Page 1 of 7 PagelD #: 252
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No, No. 3:17-cv-01078

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

On (date)

Ss sr vA | the subpoena by delivering a copy to the named person as hat | NV ext C A I" e

Ho (7 Anas, ING. by Cent

 

on (date) 0| i 19(20 2017). (5 or

( T returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and § for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

pare; OL-/0® [ LAY] TV]: AoW Wyn,

Server's signature

Ales MeMdl, Pavaeda |

Printed name and title

ACIMS| Pin PLC

L TEND (Ye 2-9 0
SB tie TAS

~ Server’s addr "ESS

 

 

Additional information regarding attempted service, etc.:

Case 3:17-cv-01078 Document 47 Filed 02/08/19 Page 2 of 7 PagelD #: 253
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c} Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(id) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction——-which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—-or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following mules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifving Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label] them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(® expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) /nformation Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—~and also, after a
motion is transferred, the issuing court—-may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

Case 3:17-cv-01078 Document 47 Filed 02/08/19 Page 3 of 7 PagelD #:

204
ATTACHMENT A
Definitions & Instructions

1. “You,” “your,” or “NextCare” means NextCare Holdings, Inc., its parents,
subsidiaries, and affiliates, and their directors, officers, employees, agents, attorneys, and other
representatives.

2. “Shufeldt” means John Shufeldt, M.D..

3. “Baker Donelson” means Baker, Donelson, Bearman, Caldwell & Berkowitz,
P.C., a Tennessee professional corporation.

4. “Shufeldt Litigation” refers to the action styled Shufeldt v. NextCare Holdings
Inc., et al., No. CV2015-054203, in the Superior Court of the State of Arizona in and for the
County of Maricopa.

5. “Document(s),” shall be read in its broadest possible sense and in accordance with
the use of the term in Rules 26 and 34 of the Federal Rules of Civil Procedure. The term shall
include handwritten, typewritten, printed, photocopied, photographic, electronic or recorded
information. For purposes of illustration only, the term shall include: correspondence, e-mails,
transcripts of testimony, letters, notes, reports, papers, files, books, records, contracts,
agreements, telegrams, teletypes, and other communications sent or received; diaries, calendars,
logs, notes, or memoranda of telephonic or face-to-face conversations; drafts, work papers,
agendas, bulletins, notices, circulars, announcements, instructions, schedules, minutes,
summaries, notes, and other records of obligations and expenditures; canceled checks, vouchers,
receipts, and other records of payments, ledgers, journals, balance sheets, profit and loss
statements, and other sources of financial data; analyses, statements, interviews, affidavits,
printed matter (including published books, articles, speeches, and newspaper clippings), press
releases, charts, drawings, specifications, manuals, brochures, and memoranda of all kinds to and
from any persons, agencies, or entities.

6. “Person” and “persons” means (1) any natural person, corporation, proprietorship,
partnership, joint venture, limited liability entity, and all other organizations, associations,
groups, companies, institutions, firms, governmental bodies, and entities; (2) any parent,
subsidiary, division, affiliate or department thereof; and (3) any agent, employee, officer,
director, or other representative thereof.

7. “Communication” means any utterance or written notation, or written or verbal
statement of any nature whatsoever, by and to whomsoever made, including, but not limited to,
conversations, dialogues, discussions, interviews, consultations, negotiations, correspondence,
agreements, and other understandings between or among two or more persons.

8. “Concerning” shall have the broadest meaning possible, which includes
regarding, relating to, referring to, containing, alluding to, responding to, commenting upon,
evidencing, discussing, showing, disclosing, explaining, mentioning, analyzing, constituting,

02534679 1

Case 3:17-cv-01078 Document 47 Filed 02/08/19 Page 4 of 7 PagelD #: 255

 
comprising, setting forth, describing, summarizing, or characterizing either directly or indirectly,
in whole or in part.

9. The terms “relate to,” “related to,” “relating to,” “regarding,” “relevant,” and
“relevance” are intended as objective, rather than subjective, terms and, when used with regard
to a document or communication, the meaning of these terms includes, but is not limited to,
whether such document or communication regards, records, summarizes, makes mention of,
concems, regulates, constitutes, evidences the existence of, or otherwise refers to any subject or
event out of which this action arose or about which the interrogatory or request for production
probes.

10. If you contend that any document requested below is privileged or otherwise
immune from discovery, please identify all such documents by general nature (e.g, letter,
memorandum, e/c.), author, all recipients, date of creation, and subject matter, and state what
privilege or immunity you contend applies and the basis for your contention.

Documents To Be Produced

1. All documents relating to any contract or agreement between You and Shufeldt,

2. All written discovery responses issued by any party in the Shufeldt Litigation,

3. All documents produced in the Shufeldt Litigation by any party or any third party.

4. All documents You identified as responsive to any document requests issued in
the Shufeldt Litigation, whether or not such documents were actually produced in that action.

5. All expert reports and supporting materials produced by any party in the Shufeldt
Litigation.

6. Transcripts of all depositions taken in the Shufeldt Litigation.

7. All documents relating to the mediation or settlement of the claims asserted in the
Shufeldt Litigation and any other litigation between You and Shufeldt.

8. All documents relating to any request by Shufeldt for corporate records from You

pursuant Delaware law, including any document produced in response to such request.

9. All documents relating to Baker Donelson.

02534679 2

Case 3:17-cv-01078 Document 47 Filed 02/08/19 Page 5 of 7 PagelD #: 256
10. All documents relating to any valuation of NextCare or its stock by Cogent
Valuation, Arcstone Partners, Ceteris, or any other person or entity between 2008 and 2013.

11. All financial projections and other documents You provided to Cogent Valuation
for purposes of valuing NextCare or its stock between 2008 and 2013.

12. _ All communications and other documents sent to or received from Shufeldt after
he resigned his employment with NextCare.

13. All communications and other documents relating to NextCare’s payment of or
reimbursement for attorneys’ fees incurred by Shufeldt in connection with any litigation or

government investigation or proceeding.

02534679 3

Case 3:17-cv-01078 Document 47 Filed 02/08/19 Page 6 of 7 PagelD #: 257
         

SENDER: COMPLETE THIS SECTION | COMPLETE THIS SECTION ON DELIVERY

he :

 
 
  
  

& Complete items 1, 4 2, and 3.

    
 

 

 

 

 

 

 

 

 

38 Print your name and address on the. 6 AJ >
so that we can return the cardto you. Tee aia xs ~ _ Addressee
@ Attach this card to the back of the mallpiece, | a6 fd by Pi rinted Name) _ | ©. Date of Delivery
-or-on the front if space permits, o nee wr a Vy s a 21us
“4. Article Addressed to: |] D. Is delivery adress different from item 42. 1 Yes
petcare

las nC. || IEYES, enter delivery address below; [1 No
of Ga. rl Sorors (261
WIS ¢ Ste St. SKE S
povery DE I4o| IL

TT Seen eee

 

 

 

 

 

: 9590 9 x 0467 5178 00 42 11 : | © Getined Mall Resticted Delvery C1 Retum Receipt for
11] Collect on Delivery “Merchandise
2 “Article e Number (Transfer from service label) 4 tan Restricted Delivery, aaeae Goriration'!
7015 1520 o000° 3571. 3477 | Betpesreabeney . Resticted Delivery

 

"PS Form 8811, April 2015 PSN 7530-02-000-9063 Domestic Retum Receipt

Case 3:17-cv-01078 Document 47 Filed 02/08/19 Page 7 of 7 PagelD #: 258
